Citation Nr: 0708570	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  04-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an organic brain 
disorder, to include as secondary to a service-connected 
disorder.

2.  Entitlement to service connection for residuals of 
multiple rib fractures, to include as secondary to a service-
connected disorder.

3.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disorder.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to May 1964.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).

The issue of entitlement to a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) is addressed in the Remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection is currently in effect for residuals 
of frostbite to the right foot, residuals of frostbite to the 
left foot, and laceration scar of the right upper eyelid.

2.  The veteran has current diagnoses of post-traumatic brain 
injury syndrome, residuals of fracture of the right sixth, 
seventh, and eighth ribs, and L1 spinal compression burst 
fracture, status post fusion.

3.  The evidence of record does not relate the veteran's 
organic brain disorder, residuals of multiple rib fractures, 
or back disorder, to service, or to any 
service-connected disorder.




CONCLUSIONS OF LAW

1.  An organic brain disorder was not incurred in or 
aggravated by military service, and is not proximately due 
to, or the result of, a service-connected disorder.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).

2.  Residuals of multiple rib fractures were not incurred in 
or aggravated by military service, and are not proximately 
due to, or the result of, a service-connected disorder.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2006).

3.  A back disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for entitlement to 
service connection, all to include as secondary to a service-
connected disorder, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003 satisfied the duty to notify 
provisions; an additional letter was sent in September 2005.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The veteran's 
service medical records, VA medical treatment records, 
identified private medical records, workers' compensation 
claim records, and Social Security Administration decision 
and related records, have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in July 2004.  38 C.F.R. § 3.159(c) (4).  There 
is no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be established on a secondary basis for a 
disability that is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder 
is also compensable under 38 C.F.R. § 3.310).

The record does not reflect, nor does the veteran assert, 
that any of the claimed disorders are directly related to 
service.  Instead, the veteran argues that these conditions 
are proximately due to his service-connected residuals of 
frostbite of the feet, in that the frostbite residuals caused 
numbness in his feet which led to his falling from 
scaffolding in 1993, resulting in the claimed disorders.  To 
that end, there is no medical evidence that relates the 
veteran's organic brain disorder, residuals of multiple rib 
fractures, or back disorder, to his military service or to 
any incident therein.

The Board notes that the evidence of record is inconsistent 
with regard to the exact circumstances of the veteran's fall.  
Because the veteran sustained a traumatic brain injury during 
his 1993 accident, and was reportedly unconscious for 30 
minutes thereafter, he has no memory of the accident and has 
relied on others' reports to reconstruct exactly how the 
accident transpired.  The bulk of the evidence dated prior to 
the veteran's June 2003 claim, to include statements made in 
conjunction with his workers' compensation claim, reflects 
the assertion that the scaffolding on which he was standing 
collapsed from under him, and he was injured in the resulting 
fall.  There is no mention of any bilateral foot numbness; on 
several occasions the veteran and his spouse have denied his 
having any health problems prior to the accident.  However, 
for the purposes of his VA claim, he has reported that he 
experienced residuals of the frostbite for at least 20 years 
prior to his 1993 accident, and asserted that it was his 
inability to sufficiently maintain balance, as a result of 
the neuropathy resulting from the frostbite, which caused him 
to fall from the scaffolding.  

As a result of the 1993 work-related accident, the veteran 
sustained a traumatic closed-head brain injury, fractures to 
the right sixth, seventh, and eighth ribs, and a L1 spinal 
compression burst fracture, which is currently status-post 
fusion.  Review of the extensive post-accident private and VA 
treatment records in the claims file does not reveal 
objective documentation of any numbness, tingling, or other 
neurological symptomatology of the bilateral feet prior to 
the veteran's 1993 accident.  Additionally, private medical 
records dated from June 1993 to April 1996, show normal 
neurological examinations of the feet, during which the 
veteran denied experiencing any numbness or tingling in the 
extremities.  However, private and VA treatment records 
beginning in 2001 show objective evidence of decreased 
sensation and other neurological abnormalities.

However, the weight of the evidence of record does not show 
that the veteran's service-connected frostbite residuals, or 
any other service-connected disorder, was the direct or 
proximate cause of his 1993 accident which resulted in his 
organic brain disorder, multiple rib fractures, or back 
disorder.  Initially, the Board notes that a VA cold injury 
examination was conducted in April 2003, at which time the VA 
examiner concluded that the veteran's frostbite residuals, to 
include cold sensitivity, cramping, and lower extremity 
neurological deficiencies, were not caused by the 1993 
accident.  However, this opinion is not probative to the 
issues on appeal because it fails to discuss whether the 
stated frostbite residuals were the cause of the 1993 fall.  
February and March 2004 private treatment records, concluding 
that the veteran's neuropathy of the bilateral feet was a 
residual of frostbite, are similarly not probative.  A June 
2003 private opinion notes that the veteran related to his 
physician that the frostbite residuals were part of the 
reason the veteran fell from the scaffolding; however, this 
is the opinion of the veteran, not a medical professional, 
and therefore cannot be considered objective medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A second June 2003 opinion by a different private physician 
noted that although the actual events the day of the 1993 
accident were not clear, it was clear that the veteran 
experienced residuals of frostbite to the feet from a 
previous military experience in 1964.  Thus, since the 
veteran did not have good sensation in his feet, he would 
have been at a greater risk for instability.  Accordingly, 
this private physician concluded that the frostbite residuals 
"very likely . . . did contribute to the fall and the back 
surgery and now the fact that he is disabled and in a 
wheelchair."  

Similarly, the February 2004 private opinion stated that the 
veteran sustained frostbite of the bilateral feet in 1964 and 
was left with residual numbness.  To that end, the opinion 
concluded that since the veteran "apparently fell off 
scaffolding in 1993 [which was] attributed in part to his 
inability to feel where his feet were in space, which in turn 
was secondary to the frostbite," that the mild neurological 
changes of the bilateral lower extremities shown on 
electromyogram in December 2003 "could conceivably have 
contributed to his initial injury when he fell of the 
scaffold due to the sensory loss in his feet."  

However, the Board cannot afford these opinions more than 
minimal probative value.  First, it does not appear that the 
February 2004 private opinion was based on review of the 
entirety of the veteran's medical records, specifically those 
records immediately subsequent to his 1993 accident; 
accordingly, other than the objective findings February 2004, 
it is evident that the physician based his opinion on the 
veteran's reported history of his symptomatology and 
accident.  A nexus opinion is not probative unless it is 
based on both a review of the veteran's claims file and a 
current examination; a diagnosis based only on a veteran's 
reported medical history is not probative to determine the 
issue of service connection.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional); see also Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (finding that "in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration.")  In this 
regard, although the June 2003 opinion notes that its writer 
conducted the veteran's spinal surgery in 1993, there is no 
evidence that he reviewed the treatment records from that 
time, including those generated by other physicians, prior to 
giving his opinion.  Id.  

Additionally, the February 2004 private physician's opinion 
is speculative.  Use of the term "could conceivably have" 
lacks the definitive conclusion required for a medical 
opinion to be considered probative.  A finding of service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102 (2006); see 
also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from schizophrenia 
deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 
(1999) (treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).  
Further, since it is clear from the opinion letter that the 
June 2003 private physician only began to treat the veteran 
subsequent to his 1993 accident, his implied statement that 
the veteran lacked sufficient sensation in his feet to 
maintain his balance on the scaffolding prior to the 1993 
accident lacks objective foundation.  

Conversely, the July 2004 VA examiner opined, based on a 
review of the entire claims file, that since there was no 
documentation of sensory impairment in the serial 
neurological evaluations completed after the veteran's 1993 
accident, peripheral neuropathy of the feet could not have 
existed prior the veteran's accident, and consequently, could 
not have been its cause.  The rationale provided included 
reference to the veteran's ability to stand and walk with 
minimal aids during the time immediately subsequent to his 
accident, especially in comparison to the objectively 
documented loss of neurological function and increased 
reliance on ambulatory aids in the years thereafter.  
Specifically, the VA examiner noted that during an evaluation 
in July 2002, the veteran used only a wheelchair to ambulate, 
he could stand from a seated position, and his muscle 
strength and tone in the lower extremities was adjudged 
normal; by the April 2003 VA examination, there was evidence 
of muscle atrophy, weakness, and decreased sensation of the 
feet.  Ultimately, the VA examiner concluded, the most likely 
etiology for such changes being poor peripheral circulation 
and deconditioning due to immobility.  In other words, the 
1993 accident caused the decreased bilateral foot sensation, 
not the other way around.

Finally, the Board has considered the veteran's written 
testimony and the arguments submitted with regard to his 
claim.  However, the veteran's opinion is not competent 
evidence of a nexus between his service-connected 
disabilities and his 1993 accident.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty, or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu, 
2 Vet. App. at 494-95.

Because the weight of the evidence of record does not 
conclude that the veteran's organic brain disorder, residuals 
of multiple rib fractures, and back disorder, are proximately 
related to a service-connected disability, or directly to 
service, the preponderance of the evidence is against his 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an organic brain disorder, to include 
as secondary to a service-connected disability, is denied.

Service connection for residuals of multiple rib fracture, to 
include as secondary to a service-connected disability, is 
denied.

Service connection for a back disorder, to include as 
secondary to a 
service-connected disability, is denied.


REMAND

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his or her service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2006).  Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  A total disability rating may be 
assigned, where the schedular rating is less than total, if 
there is only one such disability, the disability shall be 
rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
rated 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  

In this case, service connection is in effect for residuals 
of frostbite to the right foot, evaluated as 30 percent 
disabling; residuals of frostbite to the left foot, evaluated 
as 30 percent disabling, and laceration scar of the right 
upper eyelid, evaluated as noncompensable.  Therefore, his 
combined disability evaluation is 60 percent disabling.

However, even though the veteran does not meet the schedular 
criteria stated in 38 C.F.R. § 4.16(a), TDIU may be granted 
if the evidence of record shows that the veteran is 
unemployable solely due to his service-connected 
disabilities.  VA assistance in developing a claim includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. §§ 3.159(c) (4), 4.16(b).  Presently, the record does 
not include sufficient medical evidence to adjudicate the 
claim for TDIU.   See 38 C.F.R. § 5103A.

In adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disability does not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
medical opinion of record which discussed the impact of only 
the veteran's service-connected disabilities.  For example, 
there are several opinions contained in the deposition 
transcripts from the veteran's private litigation which 
conclude that the veteran is unemployable; however, as some 
of the conditions incurred as a result of the veteran's 1993 
accident have been found unrelated to service, they cannot be 
considered in a VA evaluation of unemployability.  38 C.F.R. 
§ 4.16(b).  Hence, the RO must obtain a medical opinion as to 
whether the veteran's service-connected disabilities, alone 
and not in concert with any nonservice-connected disabilities 
render him unable to obtain or retain substantially gainful 
employment.  Id.; see 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327.  

Accordingly, the case is remanded for the following actions:

1.  The RO must schedule the veteran 
for a VA examination to determine the 
impact that his service-connected 
disorders have on his employability.  
All pertinent symptomatology and 
findings must be reported in detail.  
Any indicated diagnostic tests and 
studies must be accomplished.  The 
claims file and a copy of this Remand 
must be made available to and reviewed 
by the examiner in conjunction with the 
requested study.  The examiner must 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.  Based on the 
review of the claims file, the examiner 
must provide an opinion as to whether 
the veteran is unable to obtain or 
retain employment due only to his 
service-connected disorders, consistent 
with his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinions 
expressed must be given.  The report 
must be typed.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must indicate whether any 
notice that was sent was returned as 
undeliverable.

3.  Subsequently, the RO must review 
the actions directed by this Remand and 
ensure that they have been completed.  
Thereafter, the claim for entitlement 
to TDIU must be readjudicated.  If the 
issue on appeal remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


